Citation Nr: 1523933	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  11-15 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder manifested by numbness and recurrent spasms, to include as secondary to service-connected bilateral knee strains, varicose veins of the lower extremities, and recurrent right ankle sprain.

2.  Entitlement to service connection for a left ankle disorder manifested by recurrent sprains, to include as secondary to service-connected bilateral knee strains, varicose veins of the lower extremities, and recurrent right ankle sprain.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran served on active duty from September 1979 to September 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington (hereinafter, 'Agency of Original Jurisdiction' (AOJ)).  In that decision, the AOJ denied service connection for bilateral knee and ankle disorders.  The AOJ also awarded service connection for varicose veins of the bilateral legs with a 10 percent rating for each leg, tinnitus with a 10 percent rating, and bilateral hearing loss with a noncompensable rating, effective June 26, 2008.  In November 2009, the Veteran entered a notice of disagreement as to the propriety of the initially assigned ratings for his service-connected disabilities and the denial of service connection for his claimed bilateral knee and ankle disorders.  A statement of the case was issued in April 2011.  However, in his June 2011 substantive appeal, the Veteran limited his appeal to the service connection issues.  Therefore, as there has been no timely substantive appeal with regard to the initial rating claims, they are not properly before the Board. 

A February 2013 AOJ rating decision awarded service connection for right and left knee strains.  As such was a full grant of the benefits sought on appeal, the appeal as to these issues terminated and is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

In June 2013, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record on appeal.  

In May 2014, the Board remanded issues of entitlement to service connection for right and left ankle disorders to the AOJ for further development.

A July 2014 AOJ rating decision awarded service connection for recurrent right ankle sprains.  As this constituted a full grant of the benefits sought on appeal, the appeal as to this issue was terminated and is no longer before the Board.  See Grantham, 114 F.3d 1156 (Fed. Cir. 1977).

In September 2014, the Board remanded issue of entitlement to service connection for a left ankle disorder to the AOJ for further development.

Regarding the characterization of the issue on appeal, the Veteran initially alleged experiencing recurrent left ankle sprains during service due to running on asphalt with poor shoes and excessive running.  However, he subsequently described the onset of muscle spasms in the left ankle area which began in service and has progressively worsened in service.  He also reported left ankle numbness.  His spouse has described the nature of his left ankle symptoms as "ambiguous" with muscle spasms which mostly occur at night, and appear to be triggered by physical activity.

At the February 2015 VA Compensation and Pension (C&P) examination, the Veteran clearly described seeking service connection for numbness and recurrent spasm in his left ankle.  He further reported mild chronic left ankle discomfort which was different from his spasms.  The VA examiner found that the Veteran manifested left ankle numbness and recurrent spasms as proximately due to his service-connected left varicose vein disability.  The examiner, however, did not find a left ankle disability manifested by recurrent strain and/or degenerative joint disease.

When reviewing the Veteran's allegations in light of the evidentiary record, the Board has rephrased the appeal as involving two separate issues to better reflect the Veteran's contentions.  In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record).

The Board notes that the Veteran's paper claims folder has been converted to paperless, electronic files located in the Veterans Benefits Management System (VBMS) and Virtual VA.  A copy of the June 2013 Board hearing transcript, as well as VA clinic records, are located in Virtual VA.  The Veteran's VBMS record contains all other records, to include service treatment and service personnel records.

The issue of entitlement to an increased rating for varicose veins of the left lower extremity has been raised by the record by the findings in the February 2015 VA C&P examination report and the Board's decision below, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran's left ankle numbness and recurrent spasms are proximately due to service-connected varicose veins of the left lower extremity status post vein stripping.

2.  The Veteran does not currently have a left ankle disability manifested by recurrent strains.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left ankle disorder manifested by numbness and recurrent spasms have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).

2.  The criteria for entitlement to service connection for a left ankle disorder manifested by recurrent sprains have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a July 2008 letter, sent prior to the initial unfavorable decision issued in May 2009, and a June 2014 letter advised the Veteran of the evidence and information necessary to substantiate his service connection claim, to include on a secondary basis, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

While the June 2014 and October 2014 letters were issued after the initial May 2009 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the June 2014 and October 2014 letters were issued, the Veteran's claim was readjudicated in the  July 2014 and March 2015 supplemental statements of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

Relevant to the duty to assist, the Veteran's service treatment records (STRs) as well as post-service VA and private treatment records have been obtained and considered.  There are no outstanding requests to obtain any private medical records for which the Veteran has both identified and authorized VA to obtain on his behalf. 

The Veteran was afforded a VA examination in February 2015 in order to determine the nature and etiology of his reported left ankle symptoms.  The Board finds that such VA examination and accompanying opinions are adequate to decide the issues as they are predicated on an interview with the Veteran; a review of the record, to include his STRs; and an examination with relevant testing.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.

The Veteran was also provided an opportunity to set forth his contentions during a Board hearing before the undersigned Veterans Law Judge in June 2013.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the June 2013 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  The hearing discussion focused on the elements necessary to substantiate the Veteran's claim, to include the necessity of a current disability, an injury or event in service, and a nexus for the current disability to service.  Notably, the undersigned highlighted that the evidence then of record did not disclose a current left ankle disability and information regarding potential available medical records was discussed.  Furthermore, testimony was elicited from the Veteran regarding his military duties and the left ankle symptoms he experienced during and after service.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, in light of the fact that the evidence of record failed to demonstrate a current diagnosis of a left ankle disability, the undersigned remanded this case for additional VA examination which specifically considered the Veteran's report of symptomatology.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Finally, the Board finds that there was substantial compliance with the May 2014 and September 2014 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In response to the May 2014 Board remand directives, the AOJ provided the Veteran a duty to assist letter in June 2014, obtained updated VA treatment records and afforded him VA examination in July 2014.  In September 2014, the Board found that the July 2014 VA examination report was inadequate for rating purposes and remanded the case for additional examination.  As discussed previously, the February 2015 VA examination report addressed all questions posed by the Board, to include discussing the etiology of the Veteran's left ankle numbness and spasm symptoms as well as whether there was a current left ankle disability manifested by recurrent sprains.  Accordingly, the Board finds that there has been substantial compliance with the remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, supra.

In sum, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances.  For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

The Veteran seeks to establish his entitlement to service connection for a left ankle disorder.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.;  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran initially alleged experiencing recurrent left ankle sprains during service due to running on asphalt with poor shoes and excessive running.  He reported, however, that he did not seek treatment for left ankle pain in service due to fear of being disqualified as an officer.  See, e.g., Veteran's statement received in August 2008.  He has also described the onset of muscle spasms in the left ankle area which began in service and has progressively worsened in service.  His spouse has described the nature of his left ankle symptoms as "ambiguous" with muscle spasms which mostly occur at night, and appear to be triggered by physical activity.

In pertinent part, the Veteran's STRs do not reflect any specific treatment for left ankle symptoms.  He did, however, receive treatment for recurrent right ankle sprain.  See, e.g., STR dated December 1983.  Additionally, the Veteran was treated for left calf pain due to varicose veins.  See, e.g., STR dated August 1989.  His August 1990 separation examination was negative for any lay or medical evidence of left ankle disability.

Post-service, such records show that the Veteran has a history of left varicose vein stripping.  He reports left medial foot numbness resulting from this procedure.  See, e.g., VA clinic record dated September 1, 2010.  An October 2012 VA clinic record noted his report of a progressive worsening of left ankle spasms more specifically described as cramping across the top portion of his foot.  These episodes, which occurred on a weekly basis mostly at night, lasted 3 to 5 minutes in duration.  At that time, the VA clinician ordered laboratory testing to determine whether any abnormalities, to include a potassium (K+) abnormality, could be a "contributing factor" for the cramping.  No laboratory deficiencies were identified on subsequent testing.  Overall, the post-service clinic records reflect no medical diagnosis of a left ankle disability.

The Veteran also underwent numerous VA examinations in regard to his varicose veins and left ankle.  In this regard, he was afforded a VA examination to evaluate his varicose vein disability in March 2009.  At that time, the Veteran identified his varicose vein disability symptoms as leg pain occurring after prolonged standing and walking. 

On VA examination in July 2012, the Veteran reported a history of frequent left ankle sprains since 1990.  He described limitations such as being unable to exercise and sporadically being unable to support his weight during flare-ups.  Examination disclosed full range of left ankle motion without objective evidence of painful motion.  There was no additional functional impairment with repetitive testing.  There was no localized tenderness.  The left ankle showed full strength in plantar flexion and dorsiflexion absent any joint instability.  An x-ray examination showed no evidence of fracture or other significant bone, joint or soft tissue abnormality.  The VA examiner diagnosed left ankle strain in remission.

The Veteran underwent additional VA examination in July 2014.  At this examination, the Veteran denied a history of recurrent left ankle sprains since service, but he continued to describe a history of recurrent episodes of left ankle spasms.  Examination disclosed full range of left ankle motion without objective evidence of painful motion or additional functional impairment with repetitive testing.  There was localized tenderness, but the left ankle showed full strength in plantar flexion and dorsiflexion absent any joint instability.  Following examination and review of the record, the VA examiner offered an assessment that the Veteran did not have a current disability of the left ankle.  

The Veteran was afforded additional VA examination in February 2015.  At that time, the Veteran reported a history of having a left ankle sprain in the 1980's.  He was unsure how long he had experienced left ankle spasms.  On further questioning, the Veteran indicated that his left ankle discomfort was difficult to describe.  He described a left ankle cramp with spasms which occurred more at night following a day of activity.  He was awakened at night due to these symptoms.  He stretched and inverted his ankle to get the cramps out.  He provided a recent example of walking 4 to 5 miles in a day, and experiencing severe cramping at night.  His symptoms lasted 2 nights.  He did not seem to have any issues when walking during the day.  He denied severe ankle pain with movement that would be suggestive of recurrent sprains.  He did report having mild daily discomfort in the ankle which was different from his spasms.

On examination, the Veteran's left ankle demonstrated extensive varicosities in the medial and lateral aspects.  There was a barely visible scar on the medial aspect of the ankle due to the vein stripping.  Pinprick sensation was somewhat less on the left compared to the right.  Pulses were normal and equal bilaterally.  Reflexes were equal.  Following review of the claims folder, the examiner provided the following diagnoses and opinions:

IMPRESSION:  Left ankle spasms.  CPRS documents this clearly from 2012 as being present for years.  After carefully obtaining history from the patient and examining the patient, the conclusion that I have come to is the following.  Left ankle spasms occurring after physical activity is at least as likely as not related to the unilateral left sided varicose vein stripping that this patient is service connected for.  This is because of the location of the spasms being close to where the stripping was.  It is also possible that increase in venous stasis on the left ankle due to the severe varicosities may be contributing to the spasms.  There is numbness in the left ankle which is due to the unilateral vein stripping.

There was no documentation in the STRs of left ankle sprains.  The symptoms currently are not associated with sprains or strains.  He does not have severe ankle pain with movement of the ankle which is something one would expect if he has chronic ankle sprain.  The ankle range of motion is not limited.  There is no evidence of radicular symptoms causing the ankle spasms therefore this issue is less likely than not due to lumbar spine issues.  The ankle spasms are less likely than not due to running in the service since it is unilateral.  This issue is less likely than not related to bilateral knee strains or to the right ankle sprains.  Left ankle x-rays were negative for DJD.  The radiologist commented on the varicosities.

In this case, the Veteran and his spouse have reported the onset symptoms of recurrent left ankle spasms in service.  The Board has no reason to doubt the credibility of their descriptions.  Furthermore, the February 2015 VA examiner found that the Veteran manifested left ankle numbness and recurrent spasms which are proximately due to service-connected varicose veins of the left lower extremity status post vein stripping.  There is no competent medical evidence to the contrary.

In the March 2015 supplemental statement of the case, the AOJ held that the Veteran's left ankle spasm was a symptom only of his varicose veins and, thus, not subject to service connection.  There was no mention of his left ankle numbness.  The Board observes that the rating criteria for varicose veins do not specifically contemplate symptoms of left ankle numbness and spasm (although leg aching or fatigue after prolonged standing or walking is part of the criteria for a 10 percent rating).  See generally 38 C.F.R. § 4.104, Diagnostic Code 7120.

On this record, the Board finds that service connection for a left ankle disorder manifested by numbness and recurrent spasms is warranted as being proximately due to the service-connected left varicose vein disability.  The issue of whether these aspects of disability may be separately rated is not an issue currently before the Board.  However, the Board has referred to the AOJ an issue of entitlement to an increased rating for left varicose veins for development and adjudication.

An issue on appeal remains as to whether the Veteran also manifests a separate disability of the left ankle manifested by recurrent sprains.  He initially alleged such a condition on his original application.  However, on further examination in July 2014, he denied recurrent left ankle sprains but rather reported his symptoms as recurrent episodes of left ankle spasms.  Similarly, on VA examination in February 2015, the VA examiner indicated that the Veteran did not describe symptoms compatible with chronic left ankle sprains such as severe ankle pain with ankle movement which would be expected with a chronic ankle sprain.  The VA examinations in July 2012, July 2014, and February 2015 found no clinical or radiologic evidence of a chronic left ankle disability manifested by recurrent sprain, or any other diagnosed disorder, to include degenerative joint disease.  Similarly, there is no diagnosis of recurrent/chronic left ankle sprain since the Veteran's service discharge.

Overall, the Board also finds that preponderance of the evidence establishes that the Veteran does not currently have a left ankle disability manifested by recurrent strains.  In so finding, the Board places the greatest probative weight on the findings of the February 2015 VA examiner who, upon review of the clinical findings of record and the Veteran's description of symptomatology, found that the Veteran does not manifest a left ankle disability manifested by recurrent strains.

The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

Nevertheless, the Court has also held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In Romanowsky v. Shinseki, 26 Vet.App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

In the instant case, the Board has found the Veteran to have a current a left ankle disability manifested by numbness and recurrent spasms.  However, to the extent that the Veteran argues he manifests additional left ankle disability of recurrent sprains, the Board finds no competent evidence of such disability at any point prior to or during the appeal period. 

Additionally, with respect to the Veteran's contentions that he has a current left ankle sprain disability related to his military service, as a lay person, he is not competent to render such a complex medical opinion.  In this regard, he is competent to describe an in-service injury as well as his current ankle symptoms; however, as the cause of a disability of the ankle involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, he is not competent to render such a complex medical opinion.  Moreover, while the Veteran can report pertinent symptoms since service, he is not competent to attribute these symptoms to a specific diagnosis.  The competent medical evidence shows that the Veteran's symptoms of ankle spasm and numbness have been attributed to his service-connected left varicose disability (which has been service-connected above), but also shows that the Veteran does not describe, or manifest, features of a left ankle disability, to include recurrent sprains.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

The Board further notes that as the Veteran does not manifest a "chronic" disease as defined in 38 C.F.R. § 3.309(a), such as arthritis, his report of chronic left ankle symptoms alone cannot support a service connection claim for recurrent sprains and/or degenerative joint disease.  See Walker, supra.

Therefore, the Board finds that service connection for left ankle disorder manifested by numbness and recurrent spasms as proximately due to varicose veins of the left lower extremity is warranted.  However, the Board further finds that service connection for a left ankle disorder manifested by recurrent sprains, to include as secondary to service-connected bilateral knee strains, varicose veins of the lower extremities, and recurrent right ankle sprain, is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a left ankle disorder manifested by numbness and recurrent spasms, as secondary to service-connected varicose veins of the left leg, is granted.

Service connection for a left ankle disorder manifested by recurrent sprains is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


